         Case 3:18-cv-00231-LPR Document 105 Filed 07/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

TAWONA WARREN ANDERSON                                                           PLAINTIFF
Guardian of the Person and Estate of Rayshawn Warren

v.                                Case No. 3:18-cv-00231-LPR

DOYNE DRISKILL                                                               DEFENDANTS
Individually and in his official capacity as
a Police Officer for the City of Blytheville, Arkansas,
ROSS A. THOMPSON
Individually and in his official capacity as
Chief of Police for the city of Blytheville, Arkansas, and
CITY OF BLYTHEVILLE, ARKANSAS

                                           JUDGMENT

       Pursuant to the Order filed today, it is CONSIDERED, ORDERED, and ADJUDGED that

judgment be entered in favor of Doyne Driskill, Ross A. Thompson, and the City of Blytheville,

Arkansas on all claims asserted against them.

       IT IS SO ADJUDGED this 26th day of July 2021.



                                                      _________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
